Case 18-13067-BFK              Doc 32    Filed 11/01/18 Entered 11/01/18 14:10:15   Desc Main
                                         Document     Page 1 of 3




                         cIN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


In re:                                    )
                                          ) Bankruptcy Case
MONICA N. SANTOS,                         ) No. 18-13067-BFK
                                          )
                  Debtor.                 ) Chapter 7
__________________________________________)
WELLS FARGO BANK, NATIONAL                )
ASSOCIATION, AS TRUSTEE FOR BANC OF )
AMERICA MORTGAGE SECURITIES, INC.         )
MORTGAGE PASS-THROUGH CERTIFICATES, )
SERIES 2001-K                             )
                                          )
                  Movant,                 )
                                          )
v.                                        )
                                          )
MONICA N. SANTOS,                         )
                                          )
                  Debtor,                 )
                                          )
and                                       )
                                          )
KWASI A. KUBI,                            )
                                          )
                  Codebtor,               )
                                          )
and                                       )
                                          )
H. JASON GOLD,                            )
                                          )
                  Trustee,                )
                                          )
                  Respondents.            )

TRUSTEE’S RESPONSE AND OPPOSITION TO MOTION FOR RELIEF FROM STAY

         COMES NOW, H. Jason Gold, the chapter 7 trustee (“Trustee”), and files this response
H. Jason Gold, Va. Bar No. 19117
101 Constitution Avenue, NW, Suite 900
Washington, DC 20001
(202) 689-2800
Trustee
Case 18-13067-BFK         Doc 32    Filed 11/01/18 Entered 11/01/18 14:10:15               Desc Main
                                    Document     Page 2 of 3




and opposition to the Motion for Relief from Automatic Stay (the “Motion”), stating to the Court

as follows:

       1.      As reflected on Schedule A, the Debtors own real property commonly identified

as 904 Royal Elm Court, Herndon, Virginia 20170 (the “Property”).

       2.      The Section § 341 Meeting of Creditors was is scheduled for November 19, 2018.

Until such time as the Trustee completes his investigation of the value of the Property and

validity of the liens asserted against the Property, the Trustee opposes the relief from the

automatic stay sought in the Motion.

       3.      The Trustee lacks sufficient information to form a response to the allegations in

the Motion that cause exists to grant the relief sought in the Motion and therefore denies the

same and demands strict proof.

       4.      UPON THE TRUSTEE’S FILING OF A REPORT OF NO DISTRIBUTION,

THE MOVANT AND THE COURT MAY DEEM THE TRUSTEE’S OPPOSITION AS

WITHDRAWN AND GRANT WHATEVER RELIEF THE COURT DEEMS APPROPRIATE.

       WHEREFORE, having responded to the Motion, the Trustee prays (i) that the Court

continue the hearing on the Motion until such time as the Trustee has had a chance to assess the

value of the subject collateral and validity of the liens asserted against the subject collateral; (ii)

that in the event that the Trustee files a Report of No Distribution, that the Trustee’s opposition

be deemed withdrawn; and (iii) for such other and further relief as may be necessary.


                                               Respectfully submitted,

                                               H. JASON GOLD, TRUSTEE


                                                  2
Case 18-13067-BFK      Doc 32       Filed 11/01/18 Entered 11/01/18 14:10:15   Desc Main
                                    Document     Page 3 of 3




H. JASON GOLD, TRUSTEE
101 Constitution Avenue, NW, Suite 900
Washington, DC 20001
Telephone: (202) 712-2800
Facsimile: (202) 712-2860

By:    /s/ H. Jason Gold
       H. Jason Gold, Va. Bar No. 19117

Chapter 7 Trustee


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 1st day of November 2018 the foregoing Trustee’s
Response and Opposition to Motion for Relief from Stay was served via Notice of Electronic
Filing CM/ECF and pursuant to applicable Standing Order upon:

       Mary Balthasar Lake
       SHAPIRO & BROWN, LLP
       501 Independence Pkwy, Suite 203
       Chesapeake, VA 23320

       Office of the US Trustee
       1725 Duke Street, Ste. 650
       Alexandria, VA 22314

       Nathan A. Fisher
       Fisher-Sandler, LLC
       3977 Chain Bridge Road, #2
       Fairfax, VA 22030

       Monica N. Santos
       904 Royal Elm Court
       Herndon, VA 20170

       Kwasi A. Kubi
       904 Royal Elm Court
       Herndon, VA 20170


                                                  /s/ H. Jason Gold
                                                  H. Jason Gold

                                              3
